DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1-14 are pending.

Specification
A substitute specification including the claims is required pursuant to 37 CFR 1.125(a) because the current specification and claims submitted on 7/8/2020 is blurred to the degree that the disclosure is difficult to read.
A substitute specification must not contain new matter.  The substitute specification must be submitted with markings showing all the changes relative to the immediate prior version of the specification of record.  The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters.  The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived.  An accompanying clean version (without markings) and a statement that the substitute specification contains no new matter must also be supplied.  Numbering the paragraphs of the specification of record is not considered a change that must be shown.

Claim Objections
Claims 1, 7, 9, 13 are objected to because of the following informalities:  
Claim 1 capitalizes the first word after bullets a, b, c, and d.  These words should not be capitalized.
Claim 1 contains the following: “Setting plurality of pillars, each of which adapted to handle different aspect…”.  This should be “setting a plurality of pillars, each of which is adapted to handle a different aspect…” or similar.  
Claim 1 has no antecedent basis for “the platform wrappers”.
Claim 4 contains the following: “thus resulting in variety of possibilities”.  This should be “thus resulting in a variety of possibilities”.
Claim 7 contains the following: “wherein the flows comprising…”.  This should be “wherein the flows comprise…” or similar.
Claim 7 contains the following: “…mutating it to customized response”.  This should be “…mutating it to a customized response” or similar.
Claim 9 contains the following: “enables to use API keys…”.  This should be “enables the use of API keys…” or similar.
Claim 13 capitalizes the first word after bullets i and ii.  These words should not be capitalized.
Claim 13 contains the following: “Sets plurality of pillars, each of which adapted to handle different aspect…”.  This should be “sets a plurality of pillars, each of which is adapted to handle a different aspect…”.
Appropriate correction is required.

Claim Rejections - 35 USC § 101

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a method of “providing security infrastructure as a service” without significantly more. The claim(s) recite(s) “Setting a plurality of pillars,” “Providing a flow manager that is configured to handle a plurality of flows,” and “Combining the output of the various security services in a unified response”. This judicial exception is not integrated into a practical application because there is no explicit or implicit recitation of hardware which performs the method steps.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, while the claim includes the further recitation of the method “Consisting of services and components,” these elements are not recited as performing any of the method steps.  Furthermore, it is unclear how a method may consist of non-process elements outside of the claimed statutory category of invention, i.e. “Consisting of services and components” appears to be reciting elements of an apparatus, not steps of a method.  None of claims 2-12 correct this and are therefore rejected for the same reasons.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 

Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 4 recites the method according to claim 1, “wherein flows can be executed as auto-scaled automatically upon demand, thus resulting in variety of possibilities”.  The phrase “thus resulting in variety of possibilities” renders the claim as indefinite, as it is impossible to determine the degree of a “variety of possibilities”.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 6-8, 13-14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ganor (PGPUB 2018/0375892).

Regarding Claim 1:
	Ganor teaches a method of providing security infrastructure as a service (abstract, system configured to monitor enterprise activity associated the enterprise's networked and determine, based on the enterprise activity, whether the enterprise is complying with the security policies and procedures), comprising:
	a.	Setting plurality of pillars, each of which adapted to handle different aspect of security services of a cyber security platform (paragraph 17, the enterprise cyber resource planning (ECRP) system provides a graphical user interface (GUI) that presents the estimated risk exposure in a number of simplified manners that provide valuable cyber threat information regarding important enterprise assets; the GUI may also allow the security personnel to oversee and manage enterprise security from a single location/user interface and/or from multiple locations via multiple user interfaces; the system may generate recommendations regarding the deployment of resources and also initiate measures to mitigate the risk exposure; therefore, the system is adapted to handle different aspects of security services);
	b.	Providing a flow manager that is configured to handle a plurality of flows, wherein each flow is an abstraction layer of various security services together with policies, workflows and automation that are deployed sequentially or in parallel (paragraph 20, the ECRP system allows a responsible party to manage day-to-day activities, such as determine whether security policies/operations are being complied with, validate company compliance with regulations, conduct audits and assessments and/or determine whether audits/assessments are being performed on a regular basis, perform and/or verify resource planning and prioritizing security tasks/activities, perform and/or verify security risk management procedures, administer and/or verify employee awareness programs are being followed, verify and/or audit security budgets, conduct and verify that security controls are being followed, provide access to a real-time cyber security user interface/dashboard, etc.; in this manner, responsible parties may be able to obtain a partial or comprehensive end-to-end understanding of security issues, manage overall security operations with respect to security and mitigate risk, all from a single platform; paragraph 34, ECRP system agent 132 is configured to connect to infrastructure on the enterprise, such as active directories, security devices and applications, a ticketing system (e.g., a trouble ticketing system to address problems), an enterprise resource planning (ERP) system, security scanning devices, etc.; ECRP system agent 132 may also manage and run simulators that are aimed to probe/monitor security status of elements on the enterprise network to provide input data to ECRP engine/modules; paragraph 59, logic allows determination of policy compliance; paragraph 75, machine learning logic and profiling logic 380 include machine learning algorithms to analyze inputs, rules (e.g., rules stored in security policy and procedures logic 320, cyber risk management and strategic planning logic 330 and knowledge base and report logic 370) and generate risk prediction information identifying asset risk exposure levels for an enterprise's assets and threat exposure levels for particular threats; machine learning logic and profiling logic 380 may also generate a work plan associated with mitigating risk and asset exposure levels based on received inputs, such as inputs from other logic; paragraph 92, system automatically monitors enterprise for security compliance in accordance with stored security policies and procedures; paragraph 118, non-dependent acts implemented in parallel);
	c.	Combining the output of the various security services in a unified response (paragraph 62, user interface/dashboard logic 310 may provide a graphical user interface (GUI) that allows a responsible party to view risk exposure information associated with an enterprise's assets; FIG. 4A illustrates an exemplary GUI/dashboard 400 generated by user interface/dashboard logic 310; GUI 400 is an “executive dashboard” intended to be viewed by a high level executive of an enterprise; GUI 400 includes a selection area 410 that allows the user to select a Dashboard view, a Work Plan view, Assets view, Threats view, Compliance view Risk Management view, Breaches view, Security Controls view, Security Layers view, Awareness view, Policy and Procedures view, Invite Colleagues view and CISOs e-Store view; in other GUIs provided by user interface logic 310, selection area 410 may include additional and/or different selections); and
	d.	Consisting of services and components that can be written and transformed from code to enterprise-grade services based on the platform wrappers (paragraph 52-53, ECRP system comprising instructions in memory executed by a processor; processing logic interprets and executes instructions; paragraph 15-16, system is implemented to secure enterprise assets; paragraph 34, ECRP connects to ECRP system agent configured to connect to enterprise infrastructure and manage and run simulators that are aimed to probe/monitor security status of elements on the enterprise network to provide input data to ECRP engine/modules).

Regarding Claim 2:
	Ganor teaches the method according to claim 1.  In addition, Ganor teaches wherein the flows are used to combine various services from multiple pillars together and create a use-case in accordance with specific needs of an enterprise (paragraph 62, user interface/dashboard logic 310 may provide a graphical user interface (GUI) that allows a responsible party to view risk exposure information associated with an enterprise's assets; FIG. 4A illustrates an exemplary GUI/dashboard 400 generated by user interface/dashboard logic 310; GUI 400 is an “executive dashboard” intended to be viewed by a high level executive of an enterprise; GUI 400 includes a selection area 410 that allows the user to select a Dashboard view, a Work Plan view, Assets view, Threats view, Compliance view Risk Management view, Breaches view, Security Controls view, Security Layers view, Awareness view, Policy and Procedures view, Invite Colleagues view and CISOs e-Store view; in other GUIs provided by user interface logic 310, selection area 410 may include additional and/or different selections; paragraph 69, cyber risk management strategic planning logic 330 may identify whether upgrades to particular user devices 110 or overall network security has been performed on a regular basis in accordance with information stored in security policy and procedures logic 320).

Regarding Claim 3:
	Ganor teaches the method according to claim 1.  In addition, Ganor teaches wherein the flows are triggered by the security platform upon schedule or in real-time upon user request in order to run a sequence of serial or parallel actions in response (paragraph 22, the system processes security related procedures and monitors enterprise activity in a real-time manner; paragraph 16, user, via a workstation/client system, may request a cyber security work plan that will reduce the risk associated with the enterprise's assets; the system/server receives the user request, which may include identifiers associated with the assets and a desired exposure level for the assets; the system generates an optimized work plan based on the requested assets' exposure level; paragraph 118, non-dependent acts implemented in parallel).

Regarding Claim 6:
	Ganor teaches the method according to claim 1.  In addition, Ganor teaches wherein the flows are executed by execution triggers, contextual execution, or condition based execution (paragraph 103, a CISO may be able to identify particular areas or departments within the enterprise that are not complying with security policies and procedure; system 130 may automatically generate and transmit a communication to the appropriate personnel when such a condition is detected).

Regarding Claim 7:
	Ganor teaches the method according to claim 1.  In addition, Ganor teaches wherein the flows comprising taking customized response data from a service and mutating it to customized response (paragraph 74, knowledge base and report logic 370 may include logic to generate and store various reports, including allowing a CISO or other personnel to generate customized reports; report logic 370 may access information stored in security database(s) and automatically generate security reports on a periodic basis (e.g., daily, weekly, monthly, etc); report logic 370 may also allow a user (e.g., CISO) to customize reports identifying particular security compliance issues with an enterprise).

Regarding Claim 8:
	Ganor teaches the method according to claim 1.  In addition, Ganor teaches the method further comprising defining rules based on services parameters (paragraph 68, Security policy and procedures logic 320 may include logic associated with security operations/procedures for the enterprise), thus the rules are detached from the services and yet can influence the service execution and results (paragraph 68, Security policy and procedures logic 320 may be used by other logic or modules illustrated in FIG. 3 to determine whether enterprise procedures for an enterprise/company are being complied with; cyber risk management and strategic planning logic 330 and/or machine learning and profiling logic 380 may use information stored in security policy and procedures logic 320 to generate asset risk exposure and threat exposure measures that will be used by user interface logic/dashboard logic 310 to display information of interest (e.g., GUI 400, GUI 450, etc.); therefore, rules stored in security policy and procedures logic detached from other logic which accesses it).

Regarding Claim 13:
	Ganor teaches a system, comprising:
(paragraph 52-53, ECRP system comprising instructions in memory executed by a processor; processing logic interprets and executes instructions); and
	b)	a memory comprising computer-readable instructions which when executed by the at least one processor causes the processor to execute a security infrastructure as a service, wherein the security infrastructure as a service (paragraph 52-53, ECRP system comprising instructions in memory executed by a processor; processing logic interprets and executes instructions; paragraph 15-16, system is implemented to secure enterprise assets; paragraph 34, ECRP connects to ECRP system agent configured to connect to enterprise infrastructure and manage and run simulators that are aimed to probe/monitor security status of elements on the enterprise network to provide input data to ECRP engine/modules; paragraph 33, ECRP provided via Software as a Service model):
		i)	Sets plurality of pillars, each of which adapted to handle different aspect of security services of a cyber security platform (paragraph 17, the enterprise cyber resource planning (ECRP) system provides a graphical user interface (GUI) that presents the estimated risk exposure in a number of simplified manners that provide valuable cyber threat information regarding important enterprise assets; the GUI may also allow the security personnel to oversee and manage enterprise security from a single location/user interface and/or from multiple locations via multiple user interfaces; the system may generate recommendations regarding the deployment of resources and also initiate measures to mitigate the risk exposure; therefore, the system is adapted to handle different aspects of security services);
		ii)	Provides a flow manager that is configured to handle a plurality of flows, wherein each flow is an abstraction layer of various security services together with policies, workflows and automation that are deployed sequentially or in parallel (paragraph 20, the ECRP system allows a responsible party to manage day-to-day activities, such as determine whether security policies/operations are being complied with, validate company compliance with regulations, conduct audits and assessments and/or determine whether audits/assessments are being performed on a regular basis, perform and/or verify resource planning and prioritizing security tasks/activities, perform and/or verify security risk management procedures, administer and/or verify employee awareness programs are being followed, verify and/or audit security budgets, conduct and verify that security controls are being followed, provide access to a real-time cyber security user interface/dashboard, etc.; in this manner, responsible parties may be able to obtain a partial or comprehensive end-to-end understanding of security issues, manage overall security operations with respect to security and mitigate risk, all from a single platform; paragraph 34, ECRP system agent 132 is configured to connect to infrastructure on the enterprise, such as active directories, security devices and applications, a ticketing system (e.g., a trouble ticketing system to address problems), an enterprise resource planning (ERP) system, security scanning devices, etc.; ECRP system agent 132 may also manage and run simulators that are aimed to probe/monitor security status of elements on the enterprise network to provide input data to ECRP engine/modules; paragraph 59, logic allows determination of policy compliance; paragraph 75, machine learning logic and profiling logic 380 include machine learning algorithms to analyze inputs, rules (e.g., rules stored in security policy and procedures logic 320, cyber risk management and strategic planning logic 330 and knowledge base and report logic 370) and generate risk prediction information identifying asset risk exposure levels for an enterprise's assets and threat exposure levels for particular threats; machine learning logic and profiling logic 380 may also generate a work plan associated with mitigating risk and asset exposure levels based on received inputs, such as inputs from other logic; paragraph 92, system automatically monitors enterprise for security compliance in accordance with stored security policies and procedures; paragraph 118, non-dependent acts implemented in parallel); and
		iii)	combines the output of the various security services in a unified response (paragraph 62, user interface/dashboard logic 310 may provide a graphical user interface (GUI) that allows a responsible party to view risk exposure information associated with an enterprise's assets; FIG. 4A illustrates an exemplary GUI/dashboard 400 generated by user interface/dashboard logic 310; GUI 400 is an “executive dashboard” intended to be viewed by a high level executive of an enterprise; GUI 400 includes a selection area 410 that allows the user to select a Dashboard view, a Work Plan view, Assets view, Threats view, Compliance view Risk Management view, Breaches view, Security Controls view, Security Layers view, Awareness view, Policy and Procedures view, Invite Colleagues view and CISOs e-Store view; in other GUIs provided by user interface logic 310, selection area 410 may include additional and/or different selections).

Regarding Claim 14:
Ganor teaches a system according to claim 13.  In addition, Ganor teaches the system further comprising a rule engine for defining rules based on services parameters (paragraph 68, Security policy and procedures logic 320 may include logic associated with security operations/procedures for the enterprise), by detaching rules from the services (paragraph 68, Security policy and procedures logic 320 may be used by other logic or modules illustrated in FIG. 3 to determine whether enterprise procedures for an enterprise/company are being complied with; cyber risk management and strategic planning logic 330 and/or machine learning and profiling logic 380 may use information stored in security policy and procedures logic 320 to generate asset risk exposure and threat exposure measures that will be used by user interface logic/dashboard logic 310 to display information of interest (e.g., GUI 400, GUI 450, etc.); therefore, rules stored in security policy and procedures logic detached from other logic which accesses it).

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ganor, and further in view of Ahuja et al (PGPUB 2017/0359217).

Regarding Claim 4:
	Ganor teaches the method according to claim 1.
Ganor does not explicitly teach wherein flows can be executed as auto-scaled automatically upon demand, thus resulting in variety of possibilities.
However, Ahuja teaches the concept wherein flows can be executed as auto-scaled automatically upon demand, thus resulting in variety of possibilities (abstract, system to monitor network traffic of a datacenter and report security threats; paragraph 113, security groups are created and associated with security policies; microservices are automatically-scaled; then the microservices start protecting and deriving security outcomes; outcomes are generated and provided, and responded to with customizable responses).
It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the auto-scaling teachings of Ahuja with the security infrastructure as a service teachings of Ganor, in order to create a service which automatically responds to the needs of the enterprise by scaling the level of service provide, thereby accomplishing enterprise objectives as efficiently as possible, without wasting resources due to overdeployment or failing due to underdeployment.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ganor, and further in view of Shavro (US 11,030,318).

Regarding Claim 5:
	Ganor teaches the method according to claim 1.  
Ganor does not explicitly teach wherein the flow manager uses Domain Specific Language (DSL) services linking as code to create the flows.
However, Shavro teaches the concept wherein a flow manager uses Domain Specific Language (DSL) services linking as code to create flows (col 2 line 28-44, systems and methods to automatically verify detections of security vulnerabilities reported by an automated software security testing tool; col 11 line 26-55, the interactive application security server 136 may use the embodiments for integrating with the enterprise security infrastructure; col 5 line 36-62, sensors inject code at specific locations of interest, e.g. methods that execute Structured Query Language (SQL); SQL is a domain-specific language designed for managing data held in a database).
It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the domain-specific language teachings of Shavro with the security infrastructure as a service teachings of Ganor, in order to create a system which utilizes programming languages tailored to the problem being studied or analyzed, thereby improving compatibility, efficiency, and code readability for improved debugging which is adapted to the relevant domain. 

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ganor, and further in view of Chang et al (PGPUB 2020/0322324).

Regarding Claim 9:
	Ganor teaches the method according to claim 1.
Ganor does not explicitly teach wherein the flow manager enables to use API Keys for calling one or more APIs.
However, Chang teaches the concept wherein a flow manager enables to use API Keys for calling one or more APIs (abstract, method and system for authenticating API invocation requests; API operation and sharable API key includes validating API key credentials associated with invocation request; it is determined whether the user having the validated user credentials is authorized to use the sharable API key to invoke the API operation; paragraph 40, server in shared computing environment, e.g. enterprise organization).
It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the API key teachings of Chang with the security infrastructure as a service teachings of Ganor, in order to determine whether any received API calls are validated prior to invocation, thereby limiting access to services to users an system which are specifically authorized, thereby limiting unauthorized access and improving the security environment.

Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ganor, and further in view of Bailey et al (PGPUB 2017/0070523).

Regarding Claim 10:
	Ganor teaches the method according to claim 1. 
Ganor does not explicitly teach the method further comprising integrating a JavaScript agent in a browser for tracking activity on a website.
(abstract, system and method for detecting and scoring anomalies, including deploying a security probe to collect first data from a digital interaction; paragraph 65, behaviors of the user may be measured and analyzed; user devices report to security system the behaviors observed from the user; web page downloaded from web site hosted by online system includes JavaScript snippet that programs the browser running on one of the user devices to observe and report behaviors of the user).
	It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the JavaScript activity monitoring agent of Bailey with the security infrastructure as a service teachings of Ganor, in order to create a security system that may be able to flag potential attacks earlier by looking for anomalies that emerge in real time, rather than suspicious patterns that are defined ahead of time (e.g. Bailey, paragraph 35).  Therefore, the teachings of Bailey improve the security environment by using a browser agent to collect user behavior data which can achieve the objective of flagging potential attacks in real time.

Regarding Claim 11:
	Ganor in view of Bailey teaches the method according to claim 10.  In addition, Bailey teaches wherein the JavaScript agent runs in the browser (paragraph 65, JavaScript in browser running on user devices), collects several device signals and securely sends them to remote servers (paragraph 65, JavaScript snippet programs browser to observe and report behaviors of the user) for calculating fingerprint (paragraph 115-117, security system monitors different types of attributes; for instance, the security system records one or more anchor values for each digital interaction, such as network address, source device identifier, etc.; anchor types include user information account identifier, device fingerprint), captcha (paragraph 54, security system may require captcha challenge) and MFA (paragraph 45-46, use of multiple attributes to determine if entity is a legitimate user, e.g. entity behavior and anchor types such as source address/device identifier/credit card number).
The rationale to combine Ganor and Bailey is the same as provided for claim 10 due to the overlapping subject matter between claims 10 and 11.

Claims 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ganor in view of Bailey, and further in view of McChesney (“How To Use Webhooks In Your Application”, July 2014).

Regarding Claim 12:
	Ganor in view of Bailey teaches the method according to claim 10.
Neither Ganor nor Bailey explicitly teaches the method, further comprising receiving synchronous response via APIs, and asynchronies response from services via webhooks.
However, McChesney teaches the concept of receiving synchronous response via APIs, and asynchronies response from services via webhooks (page 1 paragraph 2-3, most APIs can be used synchronously; webhooks provide asynchronous API operations).
It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the webhook API teachings of McChesney with the security infrastructure as a service teachings of Ganor in view of Bailey.  Synchronous APIs are well known in the art; as McChesney teaches, most APIs are used synchronously.  Therefore, a person of ordinary skill in the art would know to use standard methods of employing APIs to accomplish objectives, providing the benefit of system compatibility, ease of coding, and reducing debugging time.  Further, McChesney discusses the advantages of asynchronous APIs such as webhooks, i.e. as it “improves the user experience of applying APIs and is extremely useful for some integration use cases” such as cooperative applications.  Therefore, a person of ordinary skill in the art would be motivated to use both 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FORREST L CAREY whose telephone number is (571)270-7814. The examiner can normally be reached 9:00AM-5:30PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 5712723972. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FORREST L CAREY/Examiner, Art Unit 2491                                                                                                                                                                                                        


/ASHOKKUMAR B PATEL/Supervisory Patent Examiner, Art Unit 2491